Name: Commission Regulation (EEC) No 155/84 of 20 January 1984 on the supply of one lot of butter as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  economic conditions
 Date Published: nan

 No L 18 /30 Official Journal of the European Communities 21 . 1 . 84 COMMISSION REGULATION (EEC) No 155/84 of 20 January 1984 on the supply of one lot of butter as food aid aid (4), as amended by Regulation (EEC) No 1886/83 (^ ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 600/83 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1039/82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing coun ­ tries and specialized bodies under the 1982 food-aid programme (3), and in particular Article 7 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, India has requested the supply of the quantity of butter set out therein ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regu ­ lation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply butter as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . I1) OJ No L 163, 22 . 6 . 1983 , p. 54. O OJ No L 120 , 1 . 5 . 1982, p. 5 . (4) OJ No L 142, 1 . 6 . 1983, p. 1 . 0 OJ No L 187, 12 . 7 . 1983, p. 29 . 21 . 1 . 84 Official Journal of the European Communities No L 18 /31 ANNEX Notice of invitation to tender (') Description of the lot A 1982 (EEC) No 1039/82 (EEC) No 1040/82 Republic of India fob M. Chawla, Conseiller Ambassade de 1 Inde, ChaussÃ ©e de Vleurgat 217, B- 1 050 Bruxelles 1 . Programme Council Regulations : (a) legal basis (b) purpose 2 . Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient 6 . Total quantity 7 . Origin of the butter 8 . Intervention agency holding the stocks 9 . Specific characteristics (2) 10 . Packaging 11 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous 100 tonnes Community market Belgian 25 kilograms 'MADRAS / SUPPLIED TO INDIAN DAIRY CORPORA ­ TION UNDER FOOD-AID PROGRAMME OF EUROPEAN ECONOMIC COMMUNITY' Before 15 February 1984 The costs of supply are determined by the Belgian interven ­ tion agency in accordance with Article 15 of Regulation (EEC) No 1354/83 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender. (2) The unsalted butter must be made from pasturized fresh cream and contain no colouring matters or neutralizers . The butter must have no smell and must be of an even texture . The butter must conform to the following technical specifications :  fat content : minimum 82 % ,  water content : maximum 16 % ,  non-fat dry matter content : maximum 1,5 % ,  pH between 6 and 6,7 . The packaging must conform to specifications laid down in Article 5 (2) and (3) of Regulation (EEC) No 685/69 . The butter must be transported at a temperature between  18 and  10 °C (0 and 14 °F). Yeast and mould : below 20 per gram .